tcmemo_2010_165 united_states tax_court patricia downs petitioner and michael r aldridge intervenor v commissioner of internal revenue respondent docket no filed date paul m kohlhoff for petitioner michael r aldridge pro_se timothy s sinnott for respondent memorandum findings_of_fact and opinion goeke judge petitioner seeks review of respondent’s determination denying her relief from joint_and_several_liability under sec_6015 f for taxable years and at trial respondent abandoned the determination denying relief but intervenor opposes relief for the reasons stated herein we find petitioner is entitled to relief under sec_6015 findings_of_fact some of the facts have been stipulated and are so found the stipulated facts are incorporated herein by this reference petitioner resided in indiana when her petition was filed and intervenor resided in tennessee at the time his notice of intervention was filed the couple divorced in share joint custody of two children born of their marriage petitioner also has a child from another marriage petitioner studied music education at tennessee state university tsu but never studied business or accounting she left tsu after year to work as a salesclerk and mail sorter petitioner was employed by lenscrafters when she married intervenor in date but quit before the birth of the couple’s first child in date petitioner remained unemployed from through in she began working in real_estate 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure intervenor owned and operated a carwash business glo pro before and during his marriage to petitioner although petitioner assisted with glo pro occasionally she had no formal role or financial interest in the company’s operations intervenor participated in a second business pro oil corp pro oil which began operating around and performed express oil changes intervenor managed pro oil’s finances petitioner was a 50-percent_shareholder in pro oil as was intervenor and she assisted with the company’s daily operations she never received a paycheck or a form_w-2 wage and tax statement from pro oil intervenor stated that her interest in the company was conveyed to another party during a corporate meeting the details of this conveyance are both unknown and unnecessary for our determination in intervenor sold pro oil for approximately dollar_figure and did not share the profits with petitioner despite her efforts to recover a share of the proceeds it was the practice of petitioner and intervenor to have their joint returns prepared by a professional tax preparer petitioner also relied on a paid tax preparer before her marriage with intervenor petitioner was frightened of intervenor who angered easily intervenor verbally abused their children and physically abused petitioner on at least one occasion on date the couple divorced on date intervenor entered a guilty plea to one count of willful failure_to_file an income_tax return for the year and began serving a 10-month prison sentence in date as a condition of his sentence he was required to file delinquent tax returns for years including to petitioner and intervenor filed joint form sec_1040 u s individual_income_tax_return for tax years and signatures for these returns are not in dispute a joint form 1040x amended u s individual_income_tax_return for tax_year and joint form sec_1040 for tax years and in the names of petitioner and intervenor were also filed with respondent whether petitioner signed her name to the returns for these years remains in dispute intervenor and petitioner submitted offers-in-compromise in and for years to and to respectively intervenor and petitioner gave a power_of_attorney to a third party who prepared the first 2intervenor was convicted of and served time for manslaughter before their marriage 3the reason for denial of these offers is not disclosed by the record offer-in-compromise for years through intervenor prepared the second offer for years to which petitioner signed both offers were declined on date petitioner received correspondence from the internal_revenue_service irs indicating that her overpaid tax on her return had been applied to an unpaid amount of federal tax for tax_year on september and petitioner received more correspondence indicating that her overpaid tax on her return had been applied to an unpaid amount of federal tax for tax_year on date petitioner filed a form_8857 request for innocent spouse relief for years to on the basis that she did not participate in a tax_fraud carried out by intervenor petitioner’s request was denied in a preliminary determination on date respondent specified that petitioner had failed to establish her claims of abuse and economic hardship petitioner timely filed an appeal requesting innocent spouse relief petitioner provided information concerning economic hardship and the nature of intervenor’s aggressive behavior on date respondent issued a notice_of_determination concerning your request for relief from joint and 4petitioner submitted both offers jointly and notably did not identify years for which she denied joint filings several_liability under sec_6015 notice_of_determination for tax years through the accompanying appeals_office memorandum stated that the appeals officer believed petitioner had submitted joint returns for all years the notice_of_determination denied petitioner’s appeal for relief under sec_6015 and listed the joint liabilities as follows tax period amount of relief requested remaining amount of tax dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number these amounts do not include deficiencies therefore sec_6015 and c does not apply petitioner timely filed a petition with this court and intervenor timely filed a notice of intervention a trial was held on date and a further trial was held on date on date between those two dates a jury in the u s district_court western district of tennessee returned a guilty verdict against intervenor on one count of evasion of payment of income_tax for each of the tax years through thus on date respondent reversed his earlier position by conceding that petitioner qualifies for relief under sec_6015 for years through including to if she satisfies the threshold requirement of having filed joint returns opinion except as otherwise provided in sec_6015 petitioner bears the burden_of_proof with respect to her entitlement of relief under sec_6015 see rule a 119_tc_306 affd 101_fedappx_34 6th cir petitioner does not dispute the tax_liabilities assessed by respondent for the years in issue rather she argues she is entitled to relief under f respondent agrees that petitioner is entitled to relief from the entire joint tax_liability under sec_6015 however as previously mentioned intervenor objects to granting petitioner sec_6015 relief from liability a joint_return a joint_return must be filed in order for a taxpayer to be granted equitable relief under sec_6015 119_tc_191 where a taxpayer has consented to the filing of a joint_return that return may be considered joint even if only one taxpayer signed the return 56_tc_1 whether a husband and a wife intended to file a joint_return is highly probative of whether the return qualifies as a joint_return 22_tc_893 a spouse’s intent is a question of fact estate of campbell v commissioner supra pincite as a preliminary matter we must determine whether petitioner and intervenor intended to file jointly for tax years and petitioner testified that she signed returns with intervenor only for years and but not for years or intervenor testified petitioner signed joint returns for all years including to although the signatures appear identical petitioner testified that intervenor placed her signature on the returns for years to the record does not establish that petitioner intended to file jointly only for some years and not for others we construe the testimony of both parties and the other evidence in the record as affirming that petitioner and intervenor intended to file joint returns for all years at issue including and b relief under sec_6015 in general taxpayers filing a joint federal_income_tax return are each responsible for the accuracy of their return and are jointly and severally liable for the entire tax_liability due for the year of the return sec_6013 in certain circumstances however a spouse may obtain relief from joint_and_several_liability by satisfying the requirements of sec_6015 sec_6015 grants the nonelecting spouse intervenor some participatory entitlement in an action to determine the electing spouse’s petitioner’s right to relief from joint_and_several_liability pursuant to sec_6015 rule 114_tc_354 by exercising that right intervenor became a party to this case 127_tc_214 therefore in the light of intervenor’s opposition to respondent’s grant of innocent spouse relief to petitioner we shall examine the requirements of sec_6015 to decide whether petitioner is entitled to relief under subsection f see wilson v commissioner tcmemo_2007_127 sec_6015 provides an individual relief from joint_and_several_liability if after taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or deficiency see 120_tc_137 revproc_2003_61 2003_2_cb_296 prescribes guidelines for determining whether an individual qualifies for relief under sec_6015 revproc_2003_61 sec_4 c b pincite sets forth seven threshold conditions that the requesting spouse must satisfy in order to be eligible to submit a request for equitable relief under sec_6015 if a requesting spouse satisfies the threshold requirements of revproc_2003_61 sec_4 a taxpayer may be entitled to a safe_harbor whereby equitable relief under sec_6015 will ordinarily be granted id sec_4 c b pincite petitioner however does not meet the safe-harbor requirement and instead we shall apply the eight nonexclusive factors set forth in revproc_2003_61 sec_4 c b pincite that the commissioner will consider in determining whether taking into account all the facts and circumstances relief under sec_6015 should be granted these nonexclusive factors include whether the requesting spouse is separated or divorced from the nonrequesting spouse the requesting spouse will suffer economic hardship without relief the requesting spouse did not know or have reason to know that the nonrequesting spouse would not pay the liability the nonrequesting spouse had a legal_obligation to pay the outstanding liability the requesting spouse received a significant benefit from the item giving rise to the deficiency the requesting spouse has made a good_faith effort to comply with income_tax laws in subsequent years the requesting spouse was abused by the nonrequesting spouse and the requesting spouse was in poor mental or physical health when signing the return or requesting relief id revproc_2003_ sec_4 further provides that no single factor will be determinative but that all relevant factors will be considered we will now consider these factors marital status petitioner and intervenor’s divorce was finalized date before petitioner filed her form_8857 on date this factor favors granting relief knowledge or reason to know petitioner did not know nor did she have reason to know that the tax would not be paid for the years at issue intervenor consistently denied petitioner access to the details of his business affairs and controlled the cashflow for the household expenses petitioner relied on intervenor’s apparent success in managing both pro oil’s business accounts and the family’s finances when she believed his assurances that he would take care of the financial matters consequently petitioner’s lack of knowledge as to intervenor’s failure to pay outstanding tax_liabilities was reasonable under the circumstances intervenor’s testimony demonstrates he consistently made financial decisions without petitioner’s knowledge and thus does not suggest that petitioner should have known of his inability to pay this factor weighs in favor of granting relief economic hardship petitioner would suffer economic hardship if she were denied equitable relief petitioner’s monthly income is within dollar_figure of her monthly expenses she earns dollar_figure per month she pays dollar_figure per month for child_support dollar_figure per month for rent dollar_figure per month for food dollar_figure per month for her children’s lunch money and approximately dollar_figure per month for miscellaneous expenses relating to medical automobile and utility bills intervenor has not addressed petitioner’s economic hardship and we are satisfied that as respondent concedes this factor weighs in favor of granting relief nonrequesting spouse’s legal_obligation petitioner and intervenor’s marital dissolution agreement included language addressing prior income_tax liabilities but the parties agreed to cross it out accordingly this factor is neutral significant benefit there is no evidence that petitioner benefited beyond normal support from the unpaid tax_liabilities this court has stated that we consider the lack of significant benefit by the taxpayer seeking relief from joint_and_several_liability as a factor that favors granting relief under sec_6015 butner v commissioner tcmemo_2007_136 thus we find this factor weighs in favor of relief good-faith effort to comply with federal_income_tax laws petitioner asserts that she believed intervenor’s assurances that he would take care of his tax troubles even during his incarceration in she submitted two offers-in-compromise with intervenor and signed other delinquent joint returns in compliance with conditions of his plea bargain in intervenor does not assert that petitioner was allowed any role in managing the family’s finances or that she was complicit in the failure_to_file or pay taxes for all years at issue we find this factor weighs in favor of relief spousal abuse petitioner alleged that intervenor was verbally abusive to their children and that he had been violent with her on at least one occasion petitioner presented records in support of her claims of abuse harassment and stalking but the reported incidents occurred after the couple divorced we find this factor neutral mental or physical health there is no evidence in the record that petitioner suffered any ailment such that she was in poor mental or physical health at the time she signed the joint returns for the years at issue or at the time she requested sec_6015 relief we find this factor neutral c conclusion on the basis of the above we find that petitioner intended to file joint returns with intervenor and thus satisfies the threshold requirements we also find that the factors weigh in favor of granting petitioner relief from joint liability under sec_6015 despite intervenor’s opposition accordingly we agree with respondent’s concession that petitioner is entitled to equitable relief under sec_6015 for the tax years at issue to reflect the foregoing petitioner decision will be entered for
